Oliver, Presiding Judge:
This is a petition for the remission of additional duties assessed under section 489, Tariff Act of 1930, on an importation of 466 bales of sisal rugs from the Netherlands.
The petition was originally denied in a decision dated April 3, 1946 (reported in 16 Cust. Ct. 251, Abstract 50982), on the ground that the petitioner, when he made entry of the instant merchandise, failed to give to the appraising officer all the information which he possessed as to the dutiable value of the goods covered by the entry (National Biscuit Co. v. United States, 20 C. C. P. A. 395, T. D. 46187). Subsequently, and on October 7, 1946, on motion of the petitioner, the decision and judgment heretofore entered were vacated and set aside and a new hearing was ordered by a majority of the court. Thereafter, and on December 12, 1946, further testimony was offered by the petitioner through a new witness, Mr. Schultz, sales manager for the importer. This testimony simply confirmed all points previously made by Mr. Kluyskens, the petitioner. The only substantial new testimony contributed by the witness was a strong commercial and personal character reference for the petitioner.
I .have examined this record very carefully and cannot find therein anything to justify a reversal of the position originally taken denying this petition for remission of additional duties. This finding is predicated upon the fact that the petitioner had in his possession information in the form of cablegrams stating, by petitioner’s own admission and that of the witness Schultz, that after November 3, 1939 (R. 73), the price for the rugs would be not less than 1.12 florin per square yard and under no circumstances would it be 1 florin, the contract and entered price.
Despite the fact that petitioner may have been of the opinion that this series of cablegrams of November did not affect the dutiable value of merchandise contracted for in July 1939 and exported in November 1939, the fact that he did not disclose to the appraiser the existence of the information therein contained is sufficient to defeat his petition, coupled with the fact that the information in these cablegrams was never voluntarily forthcoming but was produced only after repeated demands by Government agents.
For the reasons set forth above and contained in our previous decision, the petition is denied.